Title: To Benjamin Franklin from Lewis Boudinot, 29 September 1783
From: Boudinot, Lewis
To: Franklin, Benjamin


          
            Sir
            Falmouth Septr 29th 1783
          
          I have done myself the Honor this Day to Transmitt to London the Dispatches herewith, by the desire of my Brother who ordered me in Case I should not have the honor of delivering

them myself in person to transmitt them to the French Ambassador— And as the Weather seems very turbulent And my Passage round like to be long I have sent them Accordingly and hope there is no doubt but they will Come safe to hand.— And with wishing You every Happiness the present Sunshine is possible to Afford And Your Virtues so richly deserve Have the Honor to subscribe myself Your mos Ob’ & very Hble Servt
          
            Lewis Boudinot
            Honble Benj Franklin Esqe
          
         
          Addressed: The Honble. / Benjamin Franklin Esqe / Minister Plenipotentiary &c &c / Paris
          Notation: L. Boudinot 29 Sepr 1783
        